Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 1 is rejected under 35 U.S.C. sec. 112b as the term “its” is vague and indefinite.  Claims 8-10 are rejected as these are mixed type claims and are indefinite as it is a system claim and a method claim that depends from the system claim. It is unclear when infringement of the claim would occur.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000. 
    PNG
    media_image1.png
    923
    705
    media_image1.png
    Greyscale

Brevetti et al. teaches “…1. (Original) Suspension and traction system for a vehicle equipped with a chassis and a propulsive element (92), which is propulsive by rolling on the ground and adapted to move the vehicle relative to the ground, comprising:  (See FIG. 6 where the vehicle is shown as having a motorized wheel that contacts the ground and which is supported by the chassis; see claims 1-7 where the device has two propulsion units 12a, 12b that can move independently and are electric motors) 
    PNG
    media_image2.png
    937
    672
    media_image2.png
    Greyscale

5 - two rotary electric motors (M1, M2), (see claims 1-3) which are mounted to impart an angular torque in equal directions to the propulsive element to propel the vehicle on the ground, are independently controllable from one another and  (see page 4-5 where each of the motors provides an angular torque and can be slid on a track 12 to provide 1. Different speeds, different distances and different heights shown in FIG. 1; see claims 6-10 where the motors are provided symmetrically around a rotation axis of the propulsion element and torque is provided at Pa and Pb and the position of the two points can be variable) 
each comprises a stator (M1s, M2s) and a rotor (Mir, M2r);  (see page 7-8 where each motor has a stator 96 and a rotor 96)
 ~wherein the two rotors (Mir, M2r) are coupled to the propulsive element (92) to transfer to it rotary motion through a transmission shaft (90), and have a common rotation axis (X) which is fixed with respect to the vehicle’s 15 frame; (see page 1, and FIG. 1, where the first motor 12a and the second motor 12b have a common rotation axis F in FIG. 2 which is fixed related to the vehicle frame at level H and da and db and claims 1-9 )
and the stators (M1s, M2s) are controllable to rotate about the respective rotor independently of each other, (see abstract where the motor 12a and 12b are controlled independently of each other) and rigidly connected substantially to a same point (P), external to the motors,  (see element P in FIG. 2) 
to 20 exert a thrust generated by a coordinated angular displacement of theirs about the respective rotors in opposite angular directions; (see FIG. 2 where another advantage of the scheme of fig. 2 is that the reaction forces on the units 12a, 12b that are transmitted on the arms 14a, 14b have opposite directions, so they cancel out at point P. Thus each unit 12a, 12b can impart torque on the wheel R, 12 without creating instability or internal tensions.) 
- a mechanical transmission (26) for transmitting the thrust generated on said point (P) to the propulsive element, the thrust thereby determining the relative position of the propulsive element with respect to the frame,  (See page 5, lines 1-26) 
The primary reference to Brevetti is silent but Gleitmann teaches “… characterized by comprising
an electric actuator (M3) mounted for determining a steering angle (8) of the propulsive element”. (see claims 1-7 where a first through third actuators can provide a steering angle about a steering axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of Gleitmann since Gleitmann teaches that a vehicle can have two bi-directional actuators to adjust a movement between a wheel and a structure.  When a first actuator is defective and there is an emergency, then the second actuator can be activated to replace the first defective actuator and provide independent redundant operation and control the steering.  See abstract and claims 1-9. 
The primary reference to Brevetti discloses “…2. (Original) System according to claim 1, comprising an electronic control unit (U) for controlling said motors, wherein the electronic control unit is configured for (see page 5, line 1-16)”. 
The primary reference to Brevetti is silent but Gleitmann teaches “…controlling the actuator to impose a steering angle of the propulsive element according to a reference value (ST*) set by the driver of the vehicle”. (see claims 1-9 and detailed description of FIG. 1-2 where the suspension system 1 has a first actuator 11 , which is designed to carry out swivel adjustments of the vehicle wheel 3 about its steering axis 10 and is referred to below as the steering actuator 11 . The steering actuator 11 is mounted on the wheel side on the wheel carrier 2 via a further ball joint 9 , this wheel-side articulation point being arranged on the wheel carrier 2 outside the steering axis 10 , that is to say at a distance from it. On the body side, the steering actuator 11 is mounted on the vehicle body 4 via a further ball joint 9 . The bidirectional direction of action of the steering actuator 11 runs essentially parallel to a vehicle transverse axis Y. A length adjustment of the steering actuator 11 thus results in a pivoting movement of the wheel carrier 2 about the steering axis 10 .

The actuators used in the suspension system 1 according to the invention act bidirectionally, that is to say they are adjustable in length. To implement the invention, actuators are used which can be switched over between an activated state and a deactivated state. In the activated state, the actuators transmit forces between their articulation points and thus actively set certain relative positions between the vehicle wheel 3 and the vehicle body 4 . In their deactivated state, the actuators are switched so that they are passive and essentially resistance-free, bidirectional or adjustable in length, i.e. the deactivated actuators do not transmit any forces between their articulation points and follow the relative movements between vehicle wheel 3 and vehicle body 4 in a purely passive manner. The actuators can be designed, for example, as hydraulic piston-cylinder units. To achieve resistance-free or sliding adjustability in the deactivated state, these piston-cylinder units can have a corresponding bypass, which is opened for deactivation and closed for activation.

Furthermore, the suspension system 1, a second actuator 12 which is used to perform stroke adjustment of the wheel 3 in the direction of the vehicle vertical axis Z and in particular for the realization of a wheel damping and / or wheel suspension, so that the second actuator 12 is also referred to as springed 12 becomes. The steering actuator 12 is mounted on the wheel side in the ball joint 9 , on which the lower control arm 5 is also articulated on the wheel carrier 2 . On the body side, the spring actuator 12 is mounted in a further ball joint 9 on the vehicle body 4 , which is penetrated here by the pivot axis 8 of the swivel joint 7 of the upper wishbone 6 . The direction of action of the spring actuator 12 thus formed intersects the wheel steering axis 10 and the pivot axis 8 of the upper control arm 6 . A length adjustment of the spring actuator 12 results in a pivoting movement of the wishbones 5 and 6 about their pivot axis 8, as a result of which the wheel carrier 2 coupled therewith adjusts essentially along the vertical axis Z of the vehicle.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of Gleitmann since Gleitmann teaches that a vehicle can have two bi-directional actuators to adjust a movement between a wheel and a structure.  When a first actuator is defective and there is an emergency, then the second actuator can be activated to replace the first defective actuator and provide independent redundant operation and control the steering.  See abstract and claims 1-9. 

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000 and in view of United States Patent Application Pub. No.: US20140012469A1 to Kunihiro. 
The primary reference to Brevetti is silent but Kunihiro teaches “…3. (Original) System according to claim 2, wherein the electronic control unit is configured to calculate said steering angle as a function of said reference value (ST*) and of a value (Qcurrent) indicating said relative position”.  (see claims 16-25) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of KUNIHIRO since KUNIHIRO teaches that a vehicle can provide an estimated future position that corresponds to the current position.  For example, the vehicle can be believed to have to turn on a path as shown in FIG. 3. The vehicle can then reference 1. A vehicle speed, a 2. Yaw rate and 3. A lateral acceleration 19-21. Then a curvature of the turn can be determined and a torque control of the steering can be adjusted based on this reference to a stable and smooth turning operation and by a reference value in FIG. 16-18.  This can provide a reduced sharpness to the turning and control the steering to a more ideal smooth turning that cannot be achieved manually.  See abstract and paragraphs 20-39. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000 and in further in view of U.S. Patent No.: US9616928B2 to Lavoie that was filed in 2015.  
The primary reference to Brevetti is silent but Lavoie teaches “…4. (Currently Amended) System according to claim 2-ss-s8, comprising a sensor (88) for detecting said relative position”. (see FIG. 2 and steering angle sensor 67 to assist with the power steering system)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of LAVOIE since LAVOIE teaches that a vehicle can provide a steering angle sensor to determine acceptable steering column torque conditions for the steering.  The controllable rate of adjusting the steering angle δ with the steering system 62 may be used by the trailer backup assist system 10 to regulate the steering commands for preventing the resulting hitch angle conditions from deviating outside the desired curvature 26 of the trailer 12.  See claims 1-7 and the abstract. 
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000 and in further in view of Canadian Patent Application Pub. No.: CA2728835C to Oteman that was filed in 2008. 
The primary reference to Brevetti is silent but Oteman teaches “… 5. (Currently Amended) System according to claim 2-3-4, wherein the electronic control unit is configured to calculate the value indicating said relative position
5 by processing feedback signals (M1f, M2f) coming from the first and second motor”.  (see paragraph 24-28). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of OTEMAN since OTEMAN teaches that a vehicle can include a suspension with two rotary motion motors for an improved suspension.  A position sensor can be used to control the actuator position for improved comfort.  See abstract. 
Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000
The primary reference to Brevetti discloses “…6. (Currently Amended) System according to claim 2-as-s-ss~t-as-8, wherein the electronic control unit is configured to calculate the value indicating said relative position by processing position signals (M1f, M2f) relative to the angular position of the first and second stator”. (see page 7, line 1-22)
Claim 7  is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000 and in view of International Patent Pub. No.: WO2015137790A2 that was filed on 3-14-2014 (hereinafter “the ‘790 publication”). 
The primary reference to Brevetti is silent but the ‘790 publication teaches “…7. (Currently Amended) System according to claim 2, wherein the control unit is configured to calculate said steering angle (8) as a function of said reference value (ST*) and of a value indicating said relative position (Qcurrent) in order to correct the deviation with respect to said reference value caused by a vertical oscillation of the propulsive element with respect to its plane of rolling”. (see claims 1-17 and FIG. 5-8 where the stator and rotors can be placed in different orientations to provide the movement of FIG. 9-12, 143-146; see claims 8-10 and FIG. 8a-b where the motors are placed to prevent rolling shown by the arrow of FIG. 9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of the ‘790 since the ‘790 teaches that a motor can include a first EM and a second em motor that are provided with two being located on each side of the housing.  This can provide a small sized electrical motor with high power with the motors being symmetric as shown in FIG. 8-12 where there is no vibration. 

The ‘790 publication teaches “… 8. (Original) Bump steering correction method implemented within a system according to any one of the preceding claims, with the step of calculating the steering angle (8) to be imposed on the propulsive element as a function of a reference value (ST*) and a value (Qcurrent) indicating the relative position of the propulsive element and the frame,
20 so as to correct the deviation with respect to said reference value caused by a vertical oscillation of the propulsive element with respect to its plane of rolling. . (see claims 1-17 and FIG. 5-8 where the stator and rotors can be placed in different orientations to provide the movement of FIG. 9-12, 143-146; see claims 8-10) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of the ‘790 since the ‘790 teaches that a motor can include a first EM and a second em motor that are provided with two being located on each side of the housing.  This can provide a small sized electrical motor with high power with the motors being symmetric as shown in FIG. 8-12 where there is no vibration. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000 and in view of the ‘790. 
    PNG
    media_image1.png
    923
    705
    media_image1.png
    Greyscale


Brevetti et al. teaches “…9. (Original) Method according to claim 8, wherein from the calculated steering angle (8) there is produced, e.g. through a table or mathematical function, a control signal for the actuator. (see page 4-5 where each of the motors provides an angular torque and can be slid on a track 12 to provide 1. Different speeds, different distances and different heights shown in FIG. 1)
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of International Patent Pub. No.: WO 2015/155670A1 to Brevetti et al. and in view of German Patent Publication No.: DE10007658A1 to Gleitsmann that was filed in 2000 and in view of United States Patent Application Pub. No.: US20140012469A1 to Kunihiro and in view of the ‘790. 

The primary reference is silent but Kunihiro teaches “…10. (Currently Amended) Method according to claim 8-ss-8, wherein
the current steering angle (Qcurrent) is detected in real time,
the current steering angle (Gcurrent) is compared with the nominal one (ST”%), i.e. the value set by the driver and equal to the value with no road imperfection;  (see abstract; see FIG. 16-18 and paragraph 20-39)
the comparison result (Va) is processed to generate a corrective control signal (see paragraph 17-21 and 20-39)
30 (SMS3*) for an actuator (M3) acting on the propulsive element (92), in particular the said third actuator,
so that the displacement of the actuator induced by the correction signal brings the steering angle (8) back to the value set by the driver (ST*) and equal to the value with no road imperfection”.   (see claims 16-25 and paragraph 24-33) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Brevetti with the teachings of KUNIHIRO since KUNIHIRO teaches that a vehicle can provide an estimated future position that corresponds to the current position.  For example, the vehicle can be believed to have to turn on a path as shown in FIG. 3. The vehicle can then reference 1. A vehicle speed, a 2. Yaw rate and 3. A lateral acceleration 19-21. Then a curvature of the turn can be determined and a torque control of the steering can be adjusted based on this reference to a stable and smooth turning operation and by a reference value in FIG. 16-18.  This can provide a reduced sharpness to the turning and control the steering to a more ideal smooth turning that cannot be achieved manually.  See abstract and paragraphs 20-39. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668